         Case 1:19-md-02915-AJT-JFA Document 83 Filed 11/15/19 Page 1 of 2 PageID#
                                                                      Reset Form | 197Print Form
                                        IN THE UNITED STATES DISTRICT COURT
                                        FOR THE EASTERN DISTRICT OF VIRGINIA

      APPLICATION TO QUALIFY AS A FOREIGN ATTORNEY UNDER LOCAL CIVIL RULE 83.1(D) AND LOCAL
                                                          CRIMINAL RULE 57.4
                   In Case Number MDLNo. I:l9md2915, Case Name in re: capital one consumer data security breach litigation
                   Party Represented by Applicant: Capital One Financial Corp.. Capital One Bank tUSAi N.A.. Capital One, N.A.
To: The Honorable Judges ofthe United States District Court for the Eastem District of Virginia
                                                      PERSONAL STATEMENT

FULL NAME(no initials, please) James Thomas Graessle
Bar Identification Number 890214                  State Georgia
Firm Name King & Spalding LLP
Firm Phone # 404-572-4600                      Direct Dial # 404^^572-3554                      FAX # 404-572-5100
E-Mail Address
Office Mailing Address 1180 Peachtree Street. N.E.. Suite 1600. Atlanta. GA 30309

Name(s)offederal court(s) in which I have been admitted See attachment "A"

I certify that the rules of the federal court in the district in which I maintain my office extend a similar pro hac vice admission
privilege to members of the bar of the Eastem District of Virginia.

I have not been reprimanded in any court nor has there been any action in any court pertaining to my conduct or fitness as a
member of the bar.

I hereby certify that, within ninety(90)days before the submission ofthis application, I have read the Local Rules of this Court
and that my knowledge of the Federal Rules of Civil Procedure, the Federal Rules of Criminal Procedure, and the Federal Rules of
Evidence is current.


I^         3m not X a full-time employee of the United States of America, and ifl^equest^empt^ from the admission fee.
                                                                                     (Applicant's Signature)

I, the undersigned, do certify that I am a member of the bar of this Court, not related to the applicant; that I know the applicant
personally, that the said applicant possesses all of the qualifications required for admission to the bar of this Court; that I have
examined the applicant s personal statement. I affirm that his/her personal and professional character and standing are good, and
petition the court to admit the applicant pro hac vice.


                                                  (Signature)                                                  (Date)

                                                           (Typed or Printed Name)                             (VA Bar Number)
Court Use Only:

Clerk's Fee Paid            or Exemption Granted \j
The motion for admission is GRANTED                   or DENIED




                        (Judge's Signature)                                                  (Date)
Case 1:19-md-02915-AJT-JFA Document 83 Filed 11/15/19 Page 2 of 2 PageID# 198
